HALL, Judge
(dissenting from denial of rehearing).
I respectfully dissent from the refusal to grant a rehearing. In my opinion, the judgment of the district court should be reversed and there should be judgment in favor of the plaintiff.
The defendant service station operator was negligent in selling and delivering gasoline in a container, to the unaccompanied six year old child. Placing the gasoline in the hands of the child was a cause-in-fact of the resulting accident and injuries to the four year old half sister of the child to whom the gasoline was sold.
The duty of the service station operator to refrain from placing a highly dangerous substance in the hands of a small child encompasses the risk of injury to other small children who, under a reasonable standard of foreseeability as to time, place and circumstance, might come into contact with the substance. Here, the accident happened about an hour and a half after the sale of the gasoline, at the home of the child and her younger sister, and involved playing with matches which small children will do on occasion. Defendant’s negligence was a legal cause of the child’s injuries and plaintiff is entitled to recover.
AYRES, J., respectfully dissents and concurs in the written reasons assigned by Judge HALL.